Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on Feb 9, 2021, and Drawings filed on Feb 9, 2021.
2.	Claims 1–23 are pending in this case. Claim 1, 12, 23 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 claims the limitation of selecting a second tactile output profile for the second tactile output profile such that the movement of the first interstitial material generated by the second tactile output is substantially similar to movement of the input region on the electronic device generated by the first tactile output.
	Applicant here claims a second tactile output profile, however a first tactile output profile was not claimed in claim one or other claims. It is unclear whether there is a first tactile output profile. It is unclear that if the there is a first tactile output profile, whether an interstitial material is used for the first tactile output profile or not. It is unclear whether it is the system or the user that selects the second user profile. For the purpose of a compact prosecution, a first and second tactile output profiles are selected by the system. 
	Claim 15-17 is rejected for the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 9, 11, 12 13, 18, 19, 20, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baard et al., Pub. No.: 2013/0201136A1, in view of Lee, Pub. No.: 2018/0046341A1. 
With regard to claim 1:
Baard discloses a method, comprising: at an electronic device with a display (paragraph 56: “FIG. 1 is a front view of a portable electronic device 1 of an embodiment. FIG. 2 is a schematic block diagram representation of the portable electronic device 1. The portable electronic device 1 includes a proximity-sensing user interface 2. The proximity-sensing user interface 2 includes a sensor panel 12 which may be overlaid on a display 11. The portable electronic device 1 may include additional input interface components. For illustration, navigation and control keys 3 configured as hard keys may be provided on a housing 10 of the portable electronic device.”), and one or more output generators for generating outputs (paragraph 89: “Plural items 51-53 may be output via the display of the portable electronic device 1. Hover actions allow one of the items to be pre-selected, for example. Touch actions allow a pre-selection to be confirmed. In the first input mode, i.e. the glove mode, one of the items 51-53 may be pre-selected when the user's finger hovers above the respective item 51-53, and the glove material does not contact the surface 15 of the proximity-sensing user interface 2. In the first input mode, i.e. the glove mode, the pre-selection of one of the items 51-53 may be confirmed when the user's finger covered by glove material is pushed against the surface 15 of the proximity-sensing user interface 2, such that the user's skin is spaced from the surface 15 of the proximity-sensing user interface 2 by less than a threshold value. In the second input mode, i.e. the non-glove mode, one of the items 51-53 may be pre-selected when the user's finger hovers above the respective item 51-53 and the user's skin does not contact the surface 15 of the proximity-sensing user interface 2. In the second input mode, i.e. the non-glove mode, the pre-selection of one of the items 51-53 may be confirmed when the user's skin is pushed against the surface 15 of the proximity-sensing user interface 2.”): detecting a press input on the input region with a finger; and in response to detecting the press input on the input region (paragraph 60: “ FIGS. 4 and 5 illustrate the user's finger 21 in a pre-determined touch action, in which either the user's skin or glove material covering the user's skin directly contacts the surface 15 of the proximity-sensing user interface 2. The pre-determined touch action may be an action to wake up the portable electronic device from an idle state to a fully operational state, an action to accept an incoming call, or an action to unlock the screen. The pre-determined touch action may be a swipe movement along a portion of the screen. First distance information is captured by the proximity-sensing user interface 2 during the pre-determined touch action.”): in accordance with a determination that the input region is not separated from the finger by an interstitial material (paragraph 71: “As seen in FIG. 5, when the user's finger 21 is not covered by a glove, the user's skin directly contacts the surface 15 of the proximity-sensing user interface 2. Accordingly, the sensed distance information indicates that the user's skin is in direct contact with the surface 15 of the proximity-sensing user interface 2. This causes the controller of the portable electronic device 1 to set the input mode from the first input mode, i.e. glove mode, to the second input mode, i.e. the non-glove mode.”), generating a first output (paragraph 89: “Plural items 51-53 may be output via the display of the portable electronic device 1. Hover actions allow one of the items to be pre-selected, for example. Touch actions allow a pre-selection to be confirmed. In the first input mode, i.e. the glove mode, one of the items 51-53 may be pre-selected when the user's finger hovers above the respective item 51-53, and the glove material does not contact the surface 15 of the proximity-sensing user interface 2. In the first input mode, i.e. the glove mode, the pre-selection of one of the items 51-53 may be confirmed when the user's finger covered by glove material is pushed against the surface 15 of the proximity-sensing user interface 2, such that the user's skin is spaced from the surface 15 of the proximity-sensing user interface 2 by less than a threshold value. In the second input mode, i.e. the non-glove mode, one of the items 51-53 may be pre-selected when the user's finger hovers above the respective item 51-53 and the user's skin does not contact the surface 15 of the proximity-sensing user interface 2. In the second input mode, i.e. the non-glove mode, the pre-selection of one of the items 51-53 may be confirmed when the user's skin is pushed against the surface 15 of the proximity-sensing user interface 2.”); and in accordance with a determination that the input region is separated from the finger by a first interstitial material (paragraph 70: “As seen in FIG. 4, when the user's finger 21 is covered by a glove 24, a layer of glove material 25 remains interposed between the user's skin and the surface 15 of the proximity-sensing user interface 2. Accordingly, the sensed distance information indicates that the user's skin is spaced from the surface 15 of the proximity-sensing user interface 2 by a distance 31. As illustrated in the enlarged view of FIG. 6, the distance 31 may be defined to be the distance between the surface 15 and the point on the user's skin 22 which most closely approaches the surface 15 of the proximity-sensing user interface 2. The finite distance 31 sensed in the pre-determined touch action may be used by the controller of the portable electronic device. In response to sensing the finite distance 31, the first input mode for operation with gloves may remain activated. In the first input mode, the user's skin is not required to directly touch the surface 15 of the proximity-sensing user interface 2 in a touch action. Additionally, the controller may calibrate first criteria employed to identify touch actions in the first input mode based on the sensed finite distance 31.”), generating a second output that is different from the first output (paragraph 89: “Plural items 51-53 may be output via the display of the portable electronic device 1. Hover actions allow one of the items to be pre-selected, for example. Touch actions allow a pre-selection to be confirmed. In the first input mode, i.e. the glove mode, one of the items 51-53 may be pre-selected when the user's finger hovers above the respective item 51-53, and the glove material does not contact the surface 15 of the proximity-sensing user interface 2. In the first input mode, i.e. the glove mode, the pre-selection of one of the items 51-53 may be confirmed when the user's finger covered by glove material is pushed against the surface 15 of the proximity-sensing user interface 2, such that the user's skin is spaced from the surface 15 of the proximity-sensing user interface 2 by less than a threshold value. In the second input mode, i.e. the non-glove mode, one of the items 51-53 may be pre-selected when the user's finger hovers above the respective item 51-53 and the user's skin does not contact the surface 15 of the proximity-sensing user interface 2. In the second input mode, i.e. the non-glove mode, the pre-selection of one of the items 51-53 may be confirmed when the user's skin is pushed against the surface 15 of the proximity-sensing user interface 2.”). 
	Baard does not disclose the aspect of an input region that is distinct from the display, and the outputs are tactile outputs generated by one or more tactile output generators. 
	However Lee discloses the aspect of an input region that is distinct from the display (paragraph 140, fig. 2: “Also, in the present disclosure, the ‘key input capable of executing the capture command’ means a key input using a preset combination of keys provided at least one of front/side/rear surfaces of the mobile terminal 100. For example, when a push input is simultaneously applied to the second manipulation unit 123b provided at the side surface of the mobile terminal 100 and the rear input unit 123c provided at the rear surface of the mobile terminal 100, the push input may be recognized as the key input capable of executing the capture command for the page.”), and the outputs are tactile outputs generated by one or more tactile output generators (paragraph 83 and 84: “A haptic module 153 can be configured to generate various tactile effects that a user feels, perceive, or otherwise experience. A typical example of a tactile effect generated by the haptic module 153 is vibration. The strength, pattern and the like of the vibration generated by the haptic module 153 can be controlled by user selection or setting by the controller. For example, the haptic module 153 may output different vibrations in a combining manner or a sequential manner. Besides vibration, the haptic module 153 can generate various other tactile effects, including an effect by stimulation such as a pin arrangement vertically moving to contact skin, a spray force or suction force of air through a jet orifice or a suction opening, a touch to the skin, a contact of an electrode, electrostatic force, an effect by reproducing the sense of cold and warmth using an element that can absorb or generate heat, and the like.”).  It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Lee to Baard so the user can make touch input outside of display area to allow input that does not obscure the viewing area of the user and to be able to receive tactile outputs that would notify the user without annoying or obscure the user through displayed output. 

With regard to claims 2 and 13:
Baard and Lee disclose the method of claim 1, including: in response to detecting the press input on the input region, performing an operation that corresponds to the press input (Baard paragraph 89: “Plural items 51-53 may be output via the display of the portable electronic device 1. Hover actions allow one of the items to be pre-selected, for example. Touch actions allow a pre-selection to be confirmed. In the first input mode, i.e. the glove mode, one of the items 51-53 may be pre-selected when the user's finger hovers above the respective item 51-53, and the glove material does not contact the surface 15 of the proximity-sensing user interface 2. In the first input mode, i.e. the glove mode, the pre-selection of one of the items 51-53 may be confirmed when the user's finger covered by glove material is pushed against the surface 15 of the proximity-sensing user interface 2, such that the user's skin is spaced from the surface 15 of the proximity-sensing user interface 2 by less than a threshold value. In the second input mode, i.e. the non-glove mode, one of the items 51-53 may be pre-selected when the user's finger hovers above the respective item 51-53 and the user's skin does not contact the surface 15 of the proximity-sensing user interface 2. In the second input mode, i.e. the non-glove mode, the pre-selection of one of the items 51-53 may be confirmed when the user's skin is pushed against the surface 15 of the proximity-sensing user interface 2.”).


With regard to claims 7 and 18:
Baard and Lee The method of claim 1, wherein the first tactile output and the second tactile output are generated by a first tactile output generator of the one or more tactile output generators that resides at the input region and produces localized tactile outputs at the input region (Lee paragraph 83 and 84: “A haptic module 153 can be configured to generate various tactile effects that a user feels, perceive, or otherwise experience. A typical example of a tactile effect generated by the haptic module 153 is vibration. The strength, pattern and the like of the vibration generated by the haptic module 153 can be controlled by user selection or setting by the controller. For example, the haptic module 153 may output different vibrations in a combining manner or a sequential manner. Besides vibration, the haptic module 153 can generate various other tactile effects, including an effect by stimulation such as a pin arrangement vertically moving to contact skin, a spray force or suction force of air through a jet orifice or a suction opening, a touch to the skin, a contact of an electrode, electrostatic force, an effect by reproducing the sense of cold and warmth using an element that can absorb or generate heat, and the like.”). 
.

With regard to claims 8 and 19:
Baard and Lee disclose The method of claim 1, wherein the first interstitial material includes a material of a case that encases at least a portion of the electronic device that includes the input region (Baard paragraph 58: “The portable electronic device 1 is configured such that the controller controls operation of the portable electronic device 1 in response to user input detected by the proximity-sensing user interface 2. As will be described in more detail, the controller evaluates distance information captured by the proximity-sensing user interface 2 in a pre-determined touch action to determine whether a material layer is interposed between the user's skin and the proximity-sensing user interface 2, e.g. because the user wears a glove or because a removable protective cover is positioned on the proximity-sensing user interface 2. An input mode is automatically set based on whether the material layer is detected. If it is determined that the user wears a glove, input actions are accepted as touch actions even when the user's skin does not directly contact a surface of the proximity-sensing user interface 2.”).


Baard and Lee disclose the method of claim 1, wherein the first interstitial material includes a material of a glove that encases the finger that is on the input region (Baard paragraph 63 and 64: “In the portable electronic device 1 of embodiments, plural input modes are available. A first input mode is activated when a user wears a glove, for example. In the first input mode, an input action may be accepted as a touch action without requiring the user's skin to directly contact the surface 15 of the proximity-sensing user interface 2. While the first input mode is active, the input action may be identified as a touch action when distance information associated with the input action fulfills first criteria. A second input mode may be selectively activated when it is determined that the user does not wear a glove, and the user's skin directly contacts the surface of the proximity-sensing user interface. In the second input mode, an input action may be identified as a touch action when distance information associated with the input action fulfills second criteria which are different from the first criteria. For illustration, in the second input mode, an input action may be identified as a touch action only if the user's skin directly contacts the surface 15 of the proximity-sensing user interface 2. Other second criteria different from the first criteria may be used to identify touch actions in the second input mode, i.e. when the user does not wear a glove and no other material is interposed between the user's finger and the proximity-sensing user interface.”).



Baard and Lee disclose The method of claim 1, including: determining whether there is an interstitial material between the input region and the finger (Baard paragraph 87: “When setting the threshold 32 used for identifying touch actions in the first input mode, the lateral position at which the user's finger was hovering above the surface 15 of the proximity-sensing user interface 2 may be taken into account. A spatially varying weighting function may be used to take into account that the proximity-sensing user interface 2 may have a non-uniform response. For illustration, capacitance changes may be less pronounced when the user wearing a glove touches a region close to the outer boundaries of the proximity-sensing user interface 2, as compared to the response attained when touching a central area of the proximity-sensing user interface 2. For further illustration, the rigidity of the housing 10 may prevent the user's skin covered by glove material from approaching the surface 15 of the proximity-sensing user interface 2 to very close distances at positions located close to the outer boundaries of the proximity-sensing user interface 2, as compared to the response attained when touching a central area of the proximity-sensing user interface 2. Such variations in the responsiveness of the proximity-sensing user interface 2 may be taken into account both when calibrating the first input mode based on captured distance information and when subsequently determining, based on distance information captured during an input action, whether the input action qualifies as a touch action.”) in accordance with a capacitance characteristic of the press input provided by one or more sensors located at the input region (Baard paragraph 22: “The proximity-sensing user interface may comprise a force sensor configured to capture a force applied onto the capacitive touch sensor panel. The controller may be coupled to the force sensor and may be configured to control operation of the portable electronic device based on the captured force. The controller may be configured to verify, based on the captured force, whether a force was exerted onto the capacitive touch sensor panel in the pre-determined touch action. The controller may be configured to verify, while the input mode is set to the first input mode, whether a force was exerted onto the capacitive touch sensor panel in the input action. The input action may be identified as a touch action conditionally dependent on whether a force was exerted onto the capacitive touch sensor panel.”).

Claim 12 is rejected for the same reason as claim 1. 

Claim 23 is rejected for the same reason as claim 1. 

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baard et al., Pub. No.: 2013/0201136A1, in view of Lee, and further in view of Kudurshian et al., Pub. No.: 2016/0259536A1. 
With regard to claim 3 and 14:
Baard and Lee do not disclose The method of claim 1, wherein generation of the first and second tactile outputs is performed in accordance with a determination that a characteristic intensity of the press input exceeds a first intensity threshold; and the method further includes: in response to detecting the press input: in accordance with a 
However Kudurshian discloses the aspect wherein generation of the first and second tactile outputs is performed in accordance with a determination that a characteristic intensity of the press input exceeds a first intensity threshold; and the method further includes: in response to detecting the press input: in accordance with a determination that the characteristic intensity of the press input does not exceed the first intensity threshold, forgoing generation of the first tactile output and forgoing generation of the second tactile output. (paragraph 11: “In accordance with some embodiments, a method is performed at an electronic device with a display, a touch-sensitive surface, one or more sensors to detect intensity of contacts with the touch-sensitive surface, and one or more tactile output generators. The device is configured to provide a first tactile output in response to detecting that first activation criteria have been met, the first activation criteria including a criterion that is met when an intensity of a contact on the touch-sensitive surface increases above a first intensity threshold. The device is configured to provide a second tactile output in response to detecting that second activation criteria have been met, the second activation criteria including a criterion that is met when an intensity of a contact on the touch-sensitive surface increases above a second intensity threshold, distinct from the first intensity threshold. The method includes displaying, on the display, a settings user interface that includes one or more control objects. The settings user interface is configured to adjust operations of the device that use: the one or more sensors that detect intensity of contacts with the touch-sensitive surface, and/or the one or more tactile output generators. The method also includes, while displaying the settings user interface, detecting an input for a first control object of the one or more control objects; and, in accordance with the detected input for the first control object: changing the second intensity threshold and changing the second tactile output.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Kudurshian to Baard and Lee so the tactile output only applies when an intensity threshold is reached to avoid accidental input that would annoy the user and cause unnecessary inputs wherein the intensity must reach a certain level to register.  

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baard et al., Pub. No.: 2013/0201136A1, in view of Lee, and further in view of Bernstein et al., Pub. No.: 2015/0149899A1. 
With regard to claims 4 and 15:
Baard and Lee do not disclose the aspect of The method of claim 1, including: selecting a second tactile output profile for the second tactile output profile such that the movement of the first interstitial material generated by the second tactile output is substantially similar to movement of the input region on the electronic device generated by the first tactile output.
However Bernstein discloses the aspect wherein selecting a second tactile output profile for the second tactile output profile such that the movement of the first (paragraph 222: “In some embodiments where tactile outputs are generated for different types of boundaries (e.g., boundaries of user interface objects, boundaries of the first class of subdivisions and boundaries of the second class of subdivisions), the tactile outputs generated for a first type of boundary are different from the tactile outputs generated for a second type of boundary. For example, in FIGS. 5I-5K, the tactile outputs 8722-1a and 8724-1a that correspond to respective boundaries of first user interface object 8702 and second user interface object 8704 have a first magnitude and/or movement profile; the tactile outputs 8722-2a and 8724-2a that correspond to respective boundaries of first class subdivisions (e.g., individual words) 8702-2 and 8704-2 have a second magnitude and/or movement profile that is different from the first magnitude/movement profile. Similarly, tactile outputs 8722-1b and 8724-1b that correspond to respective boundaries of second class subdivisions (e.g., individual letters) 8702-1b and 8704-1b have a third magnitude and/or movement profile that is different from the first magnitude/movement profile and the second magnitude/movement profile. While the different types of boundaries are shown in FIGS. 5I-5K as being associated with tactile outputs with different magnitudes and/or movement profiles, in some embodiments, some or all of the different types of boundaries are associated with tactile outputs with the same or substantially similar magnitudes and/or movement profiles.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply . 

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baard et al., Pub. No.: 2013/0201136A1, in view of Lee, and further in view of Zhang et al., Pub. No.: 2015/0348510A1.
With regard to claims 10 and 21:
Baard and Lee do not disclose the method of claim 1, including: determining whether there is an interstitial material between the input region and the finger in accordance with a settings parameter specified by a user.
However Zhang discloses the aspect of determining whether there is an interstitial material between the input region and the finger in accordance with a settings parameter specified by a user (paragraph 62 and 63: “ow in reference to FIG. 9, it shows an example settings UI 900 for configuring settings associated with an application or other software for undertaking present principles. The UI 900 includes a first setting 902 pertaining to input for which to apply a particular scale factor and/or contour width once determined (e.g. based on input method (e.g. finger or pen), based on a default scale factor for input of a certain size, and/or based on a scale factor determined based on the mean size of input as described above, etc.). Thus, a selector element 904 is shown that is selectable to automatically without further user input configure the device to apply the same scale factor for all input to the device, such as e.g. for a particular input sequence and/or session (e.g. application session). A selector element 906 is also shown that is selectable to automatically without further user input configure the device to apply the same scale factor to all input of a given line of input (the line being established and/or based on a line of input to the input device, and/or based on a line of representations as presented on a display (e.g. as a virtual piece of paper presenting representations of handwriting input to the input device)). A third selector element 908 is shown that is selectable to automatically without further user input configure the device to apply the same scale factor to all input of a given paragraph of input (the paragraph being established and/or based on a paragraph of input to the input device, and/or based on a paragraph of representations as presented on a display (e.g. as a virtual piece of paper presenting representations of handwriting input to the input device)). However, further note that in some embodiments, and in such embodiments a corresponding selector element may be presented for the setting 902, a scale factor may be determined for each respective character (e.g. a per-character basis) rather than applying the same scale factor to an entire line, paragraph, or session of input. The UI 900 also includes a second setting 910 for configuring the device to scale the width of contours of representations of input based on input method, if desired. Thus, a selector element 912 is shown that is selectable to automatically without further user input configure the device to use the same scale factor based on size of input regardless of input device and/or method (e.g. regardless of whether the input is from a pen or user's body). A selector element 914 is also shown that is selectable to automatically without further user input configure the device to use different scale factors based on size of input as described herein e.g. based on whether the input is from a pen or a user's body.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Zhang to Baard and Lee to provide the user with greater freedom to choose to whether to allow input from interstitial material or to choose the input threshold levels for the interstitial material or finger that would suit the needs of the user. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung, Pub. No.: 2015/0143238: a mobile terminal including a body having a front surface, a rear surface and a lateral surface thereof, a display unit disposed on the front surface to display first screen information, a lateral touch sensing unit formed on the lateral surface adjacent to both edges of the display unit to receive a user's consecutive touch input, and a controller configured to control the display unit to display second screen information in one region on the display unit corresponding to a touch range of the consecutive touch input..

Rosenberg, Pub. No.: US 2018/0074637A1: scanning an array of sense electrodes at a first resolution to generate a first force image; detecting a first force input in the first force image; in response to a first geometry dimension of the first force input exceeding ..
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DI XIAO/Primary Examiner, Art Unit 2179